            Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 1 of 8. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 GARY SALMERI                                    )   CASE NO.
 7049 67th Way N                                 )
 Pinellas Park, FL 33781                         )   JUDGE
                                                 )
 on behalf of himself and all others             )
 similarly situated,                             )
                                                 )   PLAINTIFF’S COMPLAINT
            Plaintiff,                           )
                                                 )   (Jury Demand Endorsed Herein)
            vs.                                  )
                                                 )
 AWP INC., D/B/A AREA WIDE                       )
 PROTECTIVE                                      )
 c/o Statutory Agent CT Corporation              )
 System                                          )
 4400 Easton Commons Way, Suite 125              )
 Columbus, Ohio 43219                            )
                                                 )
            Defendant.                           )

       Now comes Plaintiff Gary Salmeri, and for his Complaint against AWP, Inc., d/b/a Area

Wide Protective (“Defendant”), states and alleges the following:

                                         INTRODUCTION
       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of failing to include bonuses and shift differentials earned by Plaintiff and

other similarly-situated hourly, non-exempt employees in their regular rate of pay for purposes of

calculating their overtime compensation, as well as for failing to pay overtime compensation on

time, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.SC. §§ 201-219.

                                  JURISDICTION AND VENUE

       2.         This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).
             Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 2 of 8. PageID #: 2




       3.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division, and Defendant is headquartered in this District and

Division.

                                             PARTIES

       4.       At all times relevant herein, Plaintiff was a citizen of the United States, and a

resident of Florida.

       5.       At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e).

       6.       At all times relevant herein, Defendant was a corporation organized and existing

under the laws of the State of Ohio with its principal place of business located at 4244 Mt. Pleasant

Street, NW, North Canton, Ohio 44720.

       7.       At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d).

       8.       At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       9.       At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       10.      At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       11.      Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).




                                                  2
               Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 3 of 8. PageID #: 3




                                    FACTUAL ALLEGATIONS

        12.       Defendant provides temporary traffic control services at work sites throughout the

United States, such as one-lane flagging operations and multi-lane road closures. On a daily basis,

Defendant deploys thousands of traffic control specialists to private contractors and major public

utilities throughout numerous states.

        13.       Plaintiff Gary Salmeri has been employed by Defendant since March 2017.

        14.       At all times relevant herein, Plaintiff was employed by Defendant as a traffic

control specialist.

        15.       Other similarly-situated employees were employed by Defendant as traffic control

specialists.

        16.       At all times relevant herein, Plaintiff was employed by Defendant as an hourly,

non-exempt employee.

        17.       Other similarly-situated employees were employed by Defendant as hourly, non-

exempt employees.

    (Failure to Include Shift Differential Wages and Bonuses In Overtime Calculations)

        18.       Plaintiff and other similarly-situated employees were paid shift differential wages

for working on shifts that started in the evening (e.g., after 6 p.m.).

        19.       Plaintiff and other similarly-situated employees were also paid safety bonuses if

they worked enough hours and had no preventable injuries and accidents.

        20.       At all times relevant herein, however, Defendant failed to include the shift

differential wages and bonuses paid to Plaintiff and other similarly-situated employees in their

regular rate of pay for purposes of calculating their overtime compensation.




                                                   3
             Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 4 of 8. PageID #: 4




       21.      As a result of Defendant’s failure to include shift differential wages and bonuses in

the calculation of overtime compensation, Plaintiff and other similarly-situated employees were

denied significant amounts of overtime compensation.

                      (Failure to Pay Overtime On The Regular Payday)

       22.      At all times relevant herein, Defendant failed to pay overtime compensation to

Plaintiff and other similarly-situated employees on time.

       23.      Instead, Defendant made overtime compensation payments to Plaintiff and other

similarly-situated employees after their regular payday.

       24.      When Defendant paid Plaintiff and other similarly-situated employees their

overtime compensation on a later pay date, Defendant referenced these instances as “Back Pay

OT” on their pay statements.

                                (Defendant Willfully Violated the FLSA)

       25.      Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

       26.      Upon information and belief, Defendant obtained numerous opinions from

attorneys regarding its compliance with the FLSA over the last few years, including its obligations

to include shift differential wages and bonuses in the calculation of overtime compensation, and

pay overtime to employees on the regular payday.

       27.      Despite the fact that Defendant obtained numerous opinions from attorneys, it

continued to engage in the above-mentioned violations of the FLSA.




                                                  4
             Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 5 of 8. PageID #: 5




                           COLLECTIVE ACTION ALLEGATIONS

       28.      Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C.

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       29.      The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

                All current and former hourly, non-exempt traffic control
                specialists of AWP, Inc. at any time between October 23, 2017 and
                the present.

       30.      Plaintiff is unable to state at this time the exact size of the potential class, by upon

information and belief, avers that is consists of at least several thousand persons.

       31.      This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

       32.      These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.




                                                   5
                Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 6 of 8. PageID #: 6




                                           COUNT ONE
                                (Fair Labor Standards Act Violations)

          33.      Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          34.      Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

hourly, non-exempt employees overtime compensation at the rate of one and one-half times their

regular rate of pay for the hours they worked over 40 each workweek violated the FLSA, 29 U.S.C.

§ 207.

          35.      Defendant’s practice and policy of failing to include shift differential wages earned

by Plaintiff and other similarly-situated hourly, non-exempt employees in the calculation of their

overtime compensation violated the FLSA, 29 U.S.C. §§ 201-219, 29 U.S.C. 207(e).

          36.      Defendant’s practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated hourly, non-exempt employees in the calculation of their overtime

compensation violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 778.208-.209.

          37.      Defendant’s practice and policy of failing to pay overtime compensation to Plaintiff

and other similarly-situated hourly, non-exempt employees on time violated the FLSA, 29 U.S.C.

§§ 201-219, 29 C.F.R. 778.106.

          38.      By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          39.      As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.




                                                     6
             Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 7 of 8. PageID #: 7




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action, and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and disbursements;

and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.


                                                 Respectfully submitted,

                                                  /s/ Anthony J. Lazzaro
                                                 Anthony J. Lazzaro (0077962)
                                                 Lori M. Griffin (0085241)
                                                 Chastity L. Christy (0076977)
                                                 The Lazzaro Law Firm, LLC
                                                 920 Rockefeller Building
                                                 614 W. Superior Avenue
                                                 Cleveland, Ohio 44113
                                                 Phone: 216-696-5000
                                                 Facsimile: 216-696-7005
                                                 chastity@lazzarolawfirm.com

                                                    7
   Case: 5:20-cv-02412 Doc #: 1 Filed: 10/23/20 8 of 8. PageID #: 8




                                       anthony@lazzarolawfirm.com
                                       lori@lazzarolawfirm.com
                                       Attorneys for Plaintiff


                                 JURY DEMAND

Plaintiff demands a trial by jury on all eligible claims and issues.

                                        /s/ Anthony J. Lazzaro
                                       One of the Attorneys for Plaintiff




                                          8
